Citation Nr: 0118193	
Decision Date: 07/11/01    Archive Date: 07/16/01

DOCKET NO.  95-06 312	)	DATE
	)
	)                          

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Philadelphia, Pennsylvania



THE ISSUES

1.  Entitlement to service connection for a claimed cervical 
spine disorder.  

2.  Entitlement to service connection for a claimed left arm 
disorder.  

3.  Entitlement to an increased rating for the service-
connected lumbosacral strain, currently evaluated as 40 
percent disabling.  

4.  Entitlement to an increased (compensable) rating for the 
service-connected residuals of an abrasion of the left hand.  

5.  Entitlement to a total compensation rating based on 
individual unemployability (TDIU rating).  






REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Debbie A. Riffe, Counsel



INTRODUCTION

The veteran served on active duty from May 1943 to November 
1945.  

This case comes to the Board of Veterans' Appeals (Board) 
from three different RO decisions:  an October 1994 decision 
which denied a TDIU rating and a May 1997 decision which 
assigned an increased rating, from 20 percent to 40 percent, 
for the service-connected lumbosacral strain and denied a 
compensable rating for the service-connected residuals of a 
left hand abrasion.  

Then, an April 1998 decision which denied service connection 
for disabilities of the cervical spine and left arm.  

The Board notes that in November 1998 the veteran requested a 
hearing at the RO before a Member of the Board, but he 
withdrew the request in December 1998.  

In a January 2000 decision, the Board determined that the 
service connection issues on appeal were well grounded (the 
concept of a well-grounded claim has subsequently been 
eliminated by a new law, the Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000)), and 
remanded all the appealed issues to the RO for further 
evidentiary development.  



FINDINGS OF FACT

1.  A cervical spine disability is not shown to have been 
presented in service or for many years thereafter, to have 
been caused by any incident of service or to have been the 
result of any service-connected disability.  

2.  A left arm disability is not shown to have been present 
in service or for many years thereafter, to have been caused 
by any incident of service or to have been the result of any 
service-connected disability.    

3.  The veteran has refused to report for a VA examination 
(despite attempts by the RO to schedule him for same) 
pertaining to his claims for an increased rating for the 
service-connected lumbosacral strain and the service-
connected residuals of an abrasion of the left hand, and he 
has not provided good cause for his failure to report.  

4.  The veteran has refused to report for a VA examination 
(despite attempts by the RO to schedule him for same) 
pertaining to his claim for a TDIU rating, and he has not 
provided good cause for his failure to report.  



CONCLUSIONS OF LAW

1.  The veteran is not shown to have a cervical spine 
disability due to disease or injury that was incurred in or 
aggravated by service, or proximately due to or the result of 
an established service-connected condition.  38 U.S.C.A. 
§ 1110 (West 1991 & Supp. 2000); 38 C.F.R. §§ 3.303, 3.310 
(2000).  

2.  The veteran is not shown to have a left arm disability 
due to disease or injury that was incurred in or aggravated 
by service, or proximately due to or the result of an 
established service-connected condition.  38 U.S.C.A. § 1110 
(West 1991 & Supp. 2000); 38 C.F.R. §§ 3.303, 3.310 (2000).  

3.  The claim for an increased rating for the service-
connected lumbosacral strain must be denied due to failure to 
report for a VA examination.  38 C.F.R. §§ 3.326, 3.327, 
3.655 (2000).  

4.  The claim for an increased (compensable) rating for 
service-connected residuals of an abrasion of the left hand 
must be denied due to failure to report for a VA examination.  
38 C.F.R. §§ 3.326, 3.327, 3.655 (2000).  

5.  The claim for a TDIU rating must be denied due to failure 
to report for a VA examination.  38 C.F.R. §§ 3.326, 3.327, 
3.655 (2000).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


I.  Factual Background

The veteran served on active duty from May 1943 to November 
1945.  A careful review of the service medical records shows 
that, in May 1944, he sustained a shell fragment wound of the 
right thigh near Itri, Italy.  On September 24, 1944, he 
sustained a moderately severe contusion of the left hand from 
a shell explosion at Castle Del Rio (in Italy).  There was 
edema and tenderness of the dorsum of the hand which 
continued.  

The veteran was admitted to the hospital in October 1944, and 
an X-ray study of the left hand was negative (but pain and 
swelling continued).  While hospitalized, he also began 
complaining of back pain, reporting that, while at Itri in 
May 1944, he was struck with a rock in the small of his back 
and suffered back pain ever since that incident.  X-ray 
studies of the lumbosacral spine were normal.  The veteran 
had a psychiatric consultation.  The diagnoses were those of 
psychoneurosis (conversion type) manifested by backache, 
moderately severe contusion of the left hand, and spinal 
puncture.  

A Board of Medical Officers in October 1944 determined that 
the veteran was unfit for full military duty at that time and 
recommended he be temporarily reassigned to any position 
which did not require much weight lifting.  In December 1944, 
the veteran was seen for back pains.  On a November 1945 
physical examination for separation purposes, it was noted 
the veteran had a penetrating shell fragment wound in the 
right thigh that was sustained in May 1944.  On examination, 
there were no musculoskeletal defects noted.  

In July 1946, the RO received the veteran's claims for 
service connection for a back injury and a right thigh wound 
(received in action in May 1944) and a left wrist injury 
(received in action in October 1944).  

In an August 1946 decision, the RO granted service connection 
for a lower back disability (secondary to shell explosion), a 
left hand abrasion, and a right thigh muscle disability, all 
sustained in combat, and assigned a 10 percent rating for 
each disability.  

On an August 1948 VA examination, the veteran reported that 
he was hit with a shell fragment in the right thigh and with 
a stone in the back during combat and that, about two months 
later, he was hit in the left hand with shrapnel.  The 
diagnoses were those of lumbosacral strain and residuals of a 
shell fragment wound to the right thigh.  

In an October 1948 decision, the RO reduced the rating, from 
10 percent to 0 percent, of the service-connected residuals 
of a left hand abrasion, to become effective in December 
1948.  In October 1948, the RO informed the veteran of the 
decision, which he did not appeal.  

VA hospital records dated in February 1973 indicate that on a 
general medical examination the veteran complained of pain in 
the lower back.  On the examination, the neck and extremities 
were evaluated as normal.  

On an April 1975 RO hearing before a Hearing Officer, the 
veteran testified in regard to his low back disability.  He 
related that, during service, he was struck in the back and 
leg with rocks while being fired upon in September 1944 and 
was subsequently hospitalized.  He stated that he gave up 
working as a self-employed contractor in November 1973 due to 
his back disability.

In a March 1978 statement, John Gill, M.D., indicated that X-
ray studies of the veteran's knees had revealed 
osteoarthritis.  

In a July 1980 VA examination, the veteran reported having 
pain in his back radiating down to both legs and pain in his 
left elbow radiating down into the left hand.  The 
impressions were those of degenerative osteoarthritis of the 
lumbar spine, mild chronic left sciatic neuropathy secondary 
to lumbar osteoarthritis, and epicondylitis of the left elbow 
(rule out degenerative osteoarthritis of the left elbow).  

In an October 1980 decision, the RO assigned a 20 percent 
rating for the service-connected low back disability, 
recharacterized as lumbosacral strain (residuals of a 
concussion).   

The private medical records show that, in 1983, the veteran 
was diagnosed with mild pulmonary fibrosis, degenerative 
osteoarthritic changes of the lumbosacral spine, and 
degenerative osteoarthritic changes in both knees.  In 1988, 
X-ray studies of the lumbosacral spine revealed moderate 
degenerative changes with probable advanced intervertebral 
disc disease at L5-S1 and possible spinal stenosis.  

In 1993, the veteran received treatment for advanced 
osteoarthritis in both knees, mild degenerative changes in 
the right hip and lower lumbar spine, and bursitis of both 
hips.  He underwent knee replacement surgery in April 1993 on 
the left and June 1993 on the right.  A physical examination 
report at the time of the April 1993 surgery indicates 
diagnoses of osteoarthritis of both knees, diabetes mellitus, 
gout, left sciatica, osteoarthritis of the lumbar spine, and 
anemia (postoperative blood loss).  In February 1994, a 
Doppler venous evaluation of the right leg revealed 
thrombophlebitis.  In March 1994, the veteran underwent a 
transurethral resection of a bladder tumor.  

In June 1994, the RO received the veteran's claim for an 
increased rating for the service-connected lumbosacral 
strain.  In a statement, the veteran indicated that he 
retired in 1973 due to disabilities of his back, legs, and 
arm.  He noted that he was awarded disability benefits by the 
Social Security Administration (SSA) in 1979.  (He enclosed 
an SSA decision dated in March 1979 showing an award of 
disability benefits.)  He related that he was unable to walk 
up or down the stairs without the aid of a banister and was 
unable to lay on his back or side in bed for more than an 
hour at a time.  

The private medical records indicate that, in June 1994, the 
veteran was diagnosed with bilateral total knee replacement, 
history of recent phlebitis of the right lower extremity, 
lumbar spinal stenosis, and history of a low back injury in 
World War II.  A CT scan of the lumbar spine revealed 
foraminal stenosis at L2-3, L3-4, and L4-5 of moderate 
degree, spinal stenosis at L4-5 of moderate to severe degree, 
and a mild herniated disc at L5-S1 on the right side.  

In July 1994, the veteran was diagnosed with bilateral total 
knee replacement, history of recent phlebitis of the right 
lower extremity, lumbar spinal stenosis, and osteoarthritis 
of the left elbow with evidence of ulnar sensory neuropathy 
related to cubital tunnel syndrome.  In a July 1994 
statement, William Hottenstein, M.D., indicated the veteran 
was being treated for deep vein thrombosis.  

In a letter received by the RO in August 1994, the veteran 
indicated that he was currently being treated for phlebitis 
of the right leg.  

In August 1994, the RO received the veteran's VA Form 21-
8940, Application for Increased Compensation Based on 
Unemployability.  In his claim, in regard to the extent of 
his formal education, the veteran indicated that he had 
completed eighth grade.  He reported that he last worked 
full-time in November 1973.  He also reported that, in his 
last employment, he was a self-employed owner and supervisor 
of a construction company from 1969 to 1973 and that he left 
his last job due to disability and had not tried to obtain 
employment since then.  He denied receiving any education or 
training since he became too disabled to work.  In response 
to what service-connected disability prevented him from 
securing or following any substantially gainful occupation, 
the veteran identified his back and legs and also referred to 
his hips (which are not service connected).

In a letter to his Congressman, received by the RO in 
September 1994, the veteran indicated he was wounded twice in 
service, first in the right leg and later in both legs and 
back due to a shell burst.  

In an October 1994 decision, the RO denied the veteran's 
claim for a TDIU rating.  In November 1994, the RO received a 
letter from the veteran indicating his disagreement with the 
decision.  He contended that he was unemployable due to 
several injuries received in service and that he had been 
determined totally disabled by the SSA.  

In his February 1995 Substantive Appeal, the veteran stated 
that he was found to be 100 percent disabled by the SSA in 
1979.  

In a letter received by the RO in July 1995, the veteran 
argued that his service-connected disabilities warranted 
increased ratings and that his service-connected combat 
injuries prevented him from obtaining employment.  He related 
that, in service during combat, he was hit across the legs 
and back from shell bursts and that he was later sent back to 
the front where he sustained injuries to the back, legs, and 
arm (a fracture) from a direct enemy hit.  He stated that he 
was currently unable to straighten his arm and had little 
lifting strength.  

In October 1995, the RO received records from the SSA, 
indicating the veteran was awarded disability benefits in 
1979 on the basis of diagnoses of gout (multiple joints), 
lumbosacral and ilio-lumbar sprains, leg length discrepancy, 
and exogenous obesity.  In the decision awarding benefits, it 
was noted that musculoskeletal disorders and a respiratory 
disease had restricted the veteran's ability to work on a 
prolonged basis.  The decision was based in part on private 
medical records (which were also received by the RO for the 
present appeal).  

In a letters dated in May 1996, the veteran indicated his 
refusal to undergo any compensation and pension examinations 
at the VA and stated he would only go to a private doctor for 
examinations.  He related that he had no confidence in the VA 
medical staff.  If an examination was required by the VA, he 
requested to be sent to any hospital, clinic or doctor not 
involved with the VA and stated he would pay for the 
examination himself.  

In a letter received by the RO in July 1996, the veteran 
stated he was informed by a VA officer that the VA would not 
send him to a private doctor for an examination.  As a VA 
examination was his only option, he requested that he be 
scheduled for such.  

On an October 1996 VA orthopedic examination, the lumbosacral 
spine range of motion was moderately limited, with pain on 
all motions.  X-ray studies of the lumbosacral spine revealed 
degenerative arthritis.  The diagnosis was that of chronic 
lumbosacral strain as a residual of back trauma due to a 
building collapse in 1944.  

On an October 1996 VA examination of the left hand and left 
upper extremity, the veteran reported that he had sustained 
trauma to his back and left arm in service when a building 
collapsed.  An examination showed scar tissue on the volar 
surface of the left forearm, which was nontender.  The 
veteran had difficulty in straightening and moving his left 
fingers and had decreased grasp strength in the left hand 
when compared to the right hand.  X-ray studies of both hands 
were normal.  The diagnosis was that of residuals of trauma 
of the left upper extremity and left hand due to a collapsed 
building with impaired strength and decreased range of motion 
in the index finger, middle finger, ring finger, and little 
finger of the left hand.  

On an October 1996 VA neurological examination, the examiner 
indicated that there was no record for review.  The veteran 
complained of having pain in the back, hip, knee, shoulder 
and arm, which he claimed had been present since service.  He 
reported having injured his right hand and left arm.  The 
impressions were those of chronic pain in the low back, hip, 
knee, and shoulder and complaints of numbness in the left 
arm.  The examiner remarked that the low back pain could be 
due to lumbar spinal spondylosis with absence of ankle jerk 
and that there could be the possibility of L5-S1 
radiculopathy, but the examiner also noted the veteran's 
diabetes mellitus could be the reason for the possible 
presence of peripheral neuropathy and the cause of the absent 
ankle jerk.  

The VA examiner further remarked that numbness of the left 
arm could represent ulnar nerve neuropathy, that left 
shoulder pain could represent shoulder bursitis, and that hip 
and knee pain could be due to degenerative joint disease 
status post bilateral knee replacement.  The examiner 
requested that an electromyography (EMG) of the left arm and 
legs to determine whether there was evidence of left ulnar 
nerve neuropathy, lumbosacral radiculopathy, or diffuse 
peripheral neuropathy.  A subsequent notation indicates that 
the veteran did not want to undergo an EMG (he reportedly 
already had it done a long time ago).  

In a report of contact (VA Form 119) dated in December 1996, 
the RO stated the veteran visited the office (in Wilkes-
Barre) to inquire about his pending appeals.  He was noted to 
have asked a lot of questions regarding his benefits and was 
described as being angry and upset about the apparent 
unavailability of original service medical records and early 
VA medical records.  

A December 1996 medical record from Dr. Hottenstein indicates 
that the veteran was followed up for possible ulnar 
neuropathy versus cervical radiculopathy.  Medical records 
dated in December 1996 from the Wyoming Valley Healthcare 
System indicate the veteran underwent tests consisting of X-
ray studies and an EMG.  X-ray studies of the cervical spine 
revealed degenerative changes at the C5-6 and C6-7 levels.  
An EMG of the left upper extremity revealed findings 
compatible with carpal tunnel syndrome and left tardive 
ulnaris and findings suggestive of left C5-6 radiculopathy 
and left compressive ulnar neuropathy at the wrist level.  

In correspondence dated in December 1996 and January 1997 
between the RO and the VAMC (in Wilkes-Barre), it was noted 
that one of the VA examiners in October 1996 had noted that 
he had reviewed the record and that a building had collapsed 
on the veteran in 1944 causing trauma to the left upper 
extremity, left hand, right hip, right thigh, and back (the 
service medical records, however, reportedly showed no 
evidence of such an incident).  

The RO requested that the VA examiner either forward his 
records to verify the injuries allegedly received by the 
veteran in service or state if such history of trauma was 
obtained as a statement from the veteran and not by an actual 
finding in any clinical or treatment record.  The VA examiner 
responded that all of the reviewed history provided in the 
examinations was obtained from statements from the veteran 
during his evaluation and that none of the information was 
obtained by actual findings in any clinical or treatment 
record.  

In a letter dated in January 1997, the veteran informed the 
RO that, although he had refused to have an EMG at VA, he 
instead had an EMG completed on a private basis.  In letters 
received by the RO in February 1997, the veteran related how 
he received injuries to his back and left arm in service 
(i.e., the company command post took a direct hit from enemy 
shell fire at Castle Del Rio (in Italy) and he was knocked to 
the floor by falling debris).  He stated he was also wounded 
in Itri (Italy) from a shell burst and flying stones.  He 
reiterated that his service-connected disabilities had become 
worse, immobilizing him with much pain.  

The private medical records show that, in March 1997, the 
veteran was followed up for possible lumbar spinal stenosis, 
ulnar neuropathy and cervical radiculopathy, and diabetes 
mellitus by Dr. Hottenstein.  A March 1997 private MRI report 
of the lumbar spine revealed spinal stenosis at L4-5 and L2-3 
and degenerative disc disease from L2-3 through L5-S1.  

In an April 1997 medical report, Eric Wolfson, M.D., of 
Neurological Specialties, indicated that he saw the veteran 
with complaints of chronic low back and neck pain.  The 
doctor also noted past medical history that included cancer 
of the bladder, diabetes mellitus, and bilateral knee 
replacements.  He noted that a magnetic resonance imaging 
(MRI) of the lumbar spine dated in March 1997 showed severe 
spinal stenosis at L4-5.  The impression was that of severe 
lumbar spondylitic radiculopathy with left distal lower 
extremity weakness (he remarked the veteran's symptoms were 
progressively worsening and interfered with his usual daily 
activities).  He recommended a lumbar decompressive 
laminectomy and an MRI of the cervical spine.  

In a May 1997 decision, the RO granted an increased rating, 
from 20 percent to 40 percent, for service-connected 
lumbosacral strain, effective in June 1994, and denied a 
compensable rating for service-connected residuals of a left 
hand abrasion. 

In a June 1997 letter, the veteran indicated his disagreement 
with the RO's decision.  He claimed that the RO disregarded 
the private medical evidence in the record and that the VA 
examinations and X-ray studies were mostly negative, which he 
said was one of the reasons why he refused to have X-ray 
studies and examinations performed at the VA.  He noted the 
only reason why he reported for VA examinations in October 
1996 was that he was told it was compulsory.  

The private medical records show that, in June and September 
1997, the veteran was followed up for lumbar spinal stenosis, 
diabetes mellitus, and benign prostatic hypertrophy by Dr. 
Hottenstein.  

In a letter received by the RO in October 1997, the veteran 
inquired why he had been scheduled for a VA medical 
examination in October 1997.  He stated that he had undergone 
several examinations by private doctors during the previous 
year, in addition to the VA examinations in October 1996, and 
noted that there was no reason why the RO could not render a 
decision on his claims based on the medical evidence already 
of record.  (The VA examinations were subsequently canceled.)  

The private medical records show that, in December 1997 and 
March 1998, the veteran was followed up for lumbar spinal 
stenosis, diabetes mellitus, and hypertension by Dr. 
Hottenstein.  

In an April 1998 decision, the RO denied the veteran's claims 
for service connection for disabilities of the cervical spine 
and left arm and denied an increase in a 40 percent rating 
for the service-connected lumbosacral strain.  

In a May 1998 letter, the veteran expressed his disagreement 
with the RO's decision.  He argued that he had called the RO 
and was informed that his October 1996 VA examinations and 
private medical examination reports dated in 1997 were 
sufficient and acceptable and he would not have to undergo 
repeat examinations to have his claims reconsidered.  He 
reiterated his skepticism about the results of VA 
examinations and indicated his willingness to report for an 
examination only by his private doctor.  

The private medical records show that, in June and July 1998, 
the veteran was followed up for lumbar stenosis, 
hypertension, and diabetes mellitus by Dr. Hottenstein.  An 
August 1998 MRI report of the cervical spine revealed 
significant spinal stenosis and mild cord compression at C3-4 
due to a bulging disc.  In October 1998, the veteran was 
followed up for spinal stenosis, diabetes mellitus, and 
hyperlipidemia by Dr. Hottenstein.  

In an October 1998 statement, Dr. Hottenstein indicated the 
veteran was involved in a shell explosion in Italy during 
combat in September 1944, sustaining a back injury from 
propelled rock, and had since suffered from chronic back pain 
and developed advanced degenerative arthritis (classified as 
"post traumatic" arthritis).  The doctor stated that as a 
result of the arthritis the veteran had developed lumbar 
spinal stenosis which caused severe pain in the back 
radiating down both lower extremities, resulting in left foot 
drop.  The doctor stated back surgery had been recommended 
for the veteran and opined that an increase in the veteran's 
service-related disability was warranted for the above-stated 
reasons.  

In a letter received by the RO in October 1998, the veteran, 
in regard to his service connection claims, reiterated that 
he had been wounded in action in May 1944 at Itri and again 
in October 1944 at Castle Del Rio.  

In a letter dated in October 1998 and received by the RO in 
November 1998, the veteran indicated that he had called the 
RO and was informed that there was no further need for a 
physical examination at the VA because the private and VA 
records in the claims file were sufficient and acceptable.  
He reiterated his claim that his cervical spine and left arm 
conditions were service related (he submitted a copy of an 
October 1944 report from a board of medical officers in 
service, indicating the veteran was unfit for full military 
duty and should be temporarily reassigned due to diagnoses of 
psychoneurosis manifested by backache and a moderately severe 
contused left hand wound incurred in action in September 
1944).  

In a November 1998 substantive appeal (VA Form 9), the 
veteran contended that he had been disabled over the past 25 
years and that his disabilities had become worse.  He stated 
he depended on others to do things for him and that he was 
dependent on prescription pain medication to get around.  

A January 1999 medical record from Dr. Hottenstein indicates 
the veteran was followed up for lumbar spinal stenosis, 
hyperlipidemia, and diabetes mellitus.  

In a letter dated in January 1999, the veteran reiterated 
that he did not intend to appear for any examination or X-ray 
study at the VA.  He stated that he was not able to report on 
his own and he would not ask his daughter to miss work in 
order to drive him to any examination.  Referring to the 
October 1996 VA examinations as well as examinations 
conducted by private doctors, he reiterated that the 
examinations requested by the RO were already on file.  

In an April 1999 Substantive Appeal, the veteran claimed he 
had limited use of his left hand due to the injury he 
received in service.  

In a letter received by the RO in April 1999, the veteran 
inquired why it was compulsory for him to undergo 
examinations and X-ray studies at the VA, especially when he 
had been reporting for examinations by his private doctor.  
He stated the medical records in the claims folder should be 
sufficient to grant his claims.  He also stated he would be 
willing to report to any private doctor for an examination at 
his own expense.  

The medical records dated in April 1999 and July 1999 from 
Dr. Hottenstein indicate the veteran was followed up for 
lumbar spinal stenosis, hyperlipidemia, and diabetes 
mellitus.  

In a September 1999 statement to the Board, Dr. Hottenstein 
indicated that the veteran had numerous problems, to include 
traumatic arthritis, lumbar spinal stenosis with pain 
radiating down both lower extremities, and a left foot drop, 
related to injuries received as a result of a shell explosion 
in Italy on September 24, 1944.  

The doctor stated that the veteran had been seen by 
neurosurgery and that a lumbar decompression laminectomy was 
planned.  The doctor stated that the veteran also had 
significant disability with his left upper extremity as a 
result of traumatic arthritis in his neck and trauma directly 
to the arm as a result of the explosion.  The doctor 
described significant pain in the veteran's left hand and 
left arm from the neck all the way down.  He stated the 
veteran had difficulty in using his hand for daily activities 
such as holding a coffee cup which he sometimes dropped due 
to weakness.  

The doctor stated that objective findings included an EMG 
showing left carpal tunnel syndrome, left tardive ulnaris, 
left C5-6 radiculopathy, and a compressive ulnar neuropathy 
on the left.  The doctor stated that this appeared to be the 
result of traumatic injuries sustained during World War II.  

The medical records dated in October 1999 and January 2000 
from Dr. Hottenstein indicate the veteran was followed up for 
lumbar spinal stenosis, hyperlipidemia, and diabetes 
mellitus.  

In a January 2000 decision, the Board determined that the 
issues of service connection for disabilities of the cervical 
spine and left arm were well grounded, on the basis of a 
September 1999 statement from Dr. Hottenstein.  (The concept 
of a well-grounded claim has subsequently been eliminated by 
a new law, the Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000)).  

The Board also remanded the case to the RO for further 
evidentiary development, to include obtaining medical records 
from private and VA sources and a VA examination.  The remand 
directed in part that Dr. Hottenstein submit a written report 
concerning the type of medical history he reviewed and the 
reasons and bases for his opinions contained in the September 
1999 letter.  The remand also directed that the veteran 
undergo a VA orthopedic and neurologic examination to 
determine the etiology of his cervical spine and left arm 
disabilities, the severity of his service-connected low back 
and left hand disabilities, and the degree of industrial 
impairment due to service-connected disabilities.  

In a January 2000 letter to the Board, the veteran complained 
that his VA records were destroyed prior to 1988 and that he 
was directed to undergo additional examinations at the VA 
after he had been examined there in 1996.  He stated that he 
preferred private doctors to VA doctors for his medical 
treatment.  (He enclosed a newspaper article regarding 
medical mistakes at VA hospitals.)  He stated that he had 
already sent the RO all the medical information about his 
healthcare treatment by private doctors.  He claimed that he 
had been unemployed since 1973 due to his service-connected 
disabilities.  

In a January 2000 letter, the RO requested the veteran to 
furnish medical information (i.e., names, addresses, medical 
releases of healthcare providers) so that it may obtain his 
medical records.  The RO informed the veteran that he would 
be scheduled for a VA examination in order to obtain 
objective medical evidence based on his entire medical 
history and that his failure to report for the examination 
could have an adverse effect on his claims.  The RO also 
requested that the veteran to furnish a detailed description 
of his combat-related injuries that led to his claimed 
cervical spine and left arm disabilities, noting that his 
injuries could be substantiated by the submission of 
statements from fellow service members, contemporaneous 
letters home, photographs, etc.  

In February 2000 letters to the RO, the veteran complained 
that his inquiries had not been answered in regard to his VA 
medical records prior to 1988 (he said he was told that the 
records had been destroyed).  He referred to never having 
received a 1948 VA letter, notifying him of the reduction in 
rating (from 10 percent to no percent) of his service-
connected left hand disability.  He argued that, despite the 
RO's statement that the rating reduction of the left hand 
disability was final, he was not properly notified of the 
reduction and had continued to appeal such from 1950 through 
1980.  He also stated that he did not wish to be scheduled 
for any examinations at the VA and would instead, if 
necessary, go to private doctors.  

An April 2000 medical record from Dr. Hottenstein indicates 
that the veteran was followed up for lumbar stenosis and 
diabetes mellitus.  An examination revealed neurologically he 
had 4+/5 strength.  It was noted the veteran still complained 
of pain in the back and arms.  

In a June 2000 letter, the RO requested the veteran to 
furnish medical information (i.e., names, addresses, medical 
releases of healthcare providers) so that it may obtain his 
medical records.  The RO also requested the veteran to 
furnish a detailed description of his combat-related injuries 
that led to his claimed cervical spine and left arm 
disabilities, noting that his injuries could be substantiated 
by the submission of statements from fellow service members, 
contemporaneous letters home, photographs, etc.  The RO 
informed the veteran that, once the above-requested medical 
information was received, he would be scheduled for a VA 
examination which was required in order to obtain objective 
medical evidence based on his entire medical history and to 
elicit information adequate for rating purposes.  

An August 2000 medical record from Dr. Hottenstein indicates 
the veteran was followed up for lumbar stenosis and diabetes 
mellitus.  An examination revealed he had 1+ reflexes at the 
knees and decreased ankle jerks.  

In an August 2000 letter, the RO requested the veteran to 
furnish a medical release for Dr. Wolfson so that it may 
obtain his medical records.  The RO informed the veteran 
that, after the requested information was received, he would 
be scheduled for a VA examination.  (In another August 2000 
letter to Dr. Hottenstein, the RO requested all medical 
treatment records of the veteran.  Medical records dated from 
1993 to August 2000 were subsequently received in September 
2000.)  

In October 2000, the RO requested from the Wilkes-Barre VA 
medical center (VAMC) copies of the veteran's medical records 
since 1996.  (Duplicative medical records were received in 
November 2000.)  

In an October 2000 letter, the RO requested Dr. Hottenstein 
to furnish a written statement as to the type of medical 
history he reviewed and the reasons and bases for his 
opinions contained in his September 1999 letter.  

In an October 2000 letter, the RO informed the veteran that 
it had requested a medical statement from his private doctor 
and that, once this information was received, he would be 
scheduled for a VA examination.  

In a November 2000 letter to the RO, the veteran stated that 
he was previously examined at the VA in October 1996 and that 
he refused to undergo another examination there until he was 
informed as to why his VA medical records dated from 1946 to 
1988 were reportedly (as told to him by a VA representative) 
destroyed.  

A November 2000 medical record from Dr. Hottenstein indicates 
the veteran was followed up for lumbar stenosis and diabetes 
mellitus.  An examination revealed that there was trace edema 
in the right extremity.  It was noted that the veteran 
reported his back was about the same and that he still did 
not desire surgery.  

In a December 2000 letter received by the Board, the veteran 
claimed the RO had refused to act on his appeal and had not 
answered his questions regarding the claimed destruction of 
past VA medical records.  He also stated that he refused to 
have a back operation recommended by his doctors, was about 
90 percent immobilized, and had difficulty in standing from a 
chair.    

In a December 2000 letter, the RO again requested that Dr. 
Hottenstein furnish information previously requested in 
October 2000.  The RO also requested copies of medical 
treatment records dated from August 2000 to the present.  

In a February 2001 letter, the RO informed the veteran that, 
because he was claiming his condition had increased in 
severity since his 1996 VA examination, a new examination at 
the VA to fairly evaluate the current status of his 
disability was necessary.  The RO also stated that in the new 
VA examination an opinion would be requested as to the 
relationship between his current left arm and cervical spine 
disabilities and his injuries in service and/or his service-
connected back condition.  The RO noted the veteran's 
previous unwillingness to report for another VA examination 
and notified him that the absence of current medical 
evidence, which a new VA examination could provide, might 
have an adverse effect on his claim.  The RO requested that, 
if the veteran was now willing to report for a VA 
examination, he should notify the RO and an examination would 
be scheduled. 

In a February 2001 statement, Dr. Hottenstein indicated he 
was again writing in favor of the veteran's left hand 
disability claim.  He stated that, according to the veteran's 
service record, he had a blunt injury to the left hand in 
September 1944 and continued to have swelling and pain one 
week later in October 1944.  He stated that, in the records, 
the veteran's wound was described as moderately severe.  The 
doctor stated the veteran continued to have symptoms of pain 
and weakness in his left hand and had EMG evidence of carpal 
tunnel nerve damage which he (the doctor) felt was directly 
related to the service injury.  The doctor noted that the 
veteran did not have carpal tunnel in his right hand.   

In response to the RO's February 2001 letter, the veteran 
stated that he would not undergo any additional VA 
examinations or X-ray studies and that he would only submit 
to his own private doctor for medical examinations and 
treatment.  He related that he had no trust in the VAMC (he 
referred to past VA medical records that were allegedly 
destroyed and to medical mistakes by the VA).  He stated that 
he hoped the letter and medical report from Dr. Hottenstein 
concerning his medical condition and injuries were sufficient 
for VA purposes.  

In a March 2001 letter to the RO, the veteran reiterated 
that, in May 1944, he was injured in the right thigh and 
across both legs from enemy shellfire and used crutches 
during rehabilitation.  He stated that he later received 
injuries to his back and arm (from a falling roof joist and 
timber) from a direct hit by the enemy on the command post, 
was hospitalized, and subsequently was found to be unfit for 
combat duty.  He complained there was no mention by the RO of 
his visits to the VAMC in the 1950s and 1960s for 
examinations of his back (and knees).  He also referred to 
two knee replacements and stated that he was about 90 percent 
immobilized (he said he spent most of his time in a lift 
chair).  He stated that, if the RO insisted he undergo a 
medical examination of his disabilities, he would gladly 
appear before any doctor not associated with the VA.  


II.  Analysis

The veteran claims that he is entitled to service connection 
for disabilities of the cervical spine and left arm, 
increased ratings for his service-connected lumbosacral 
strain and left hand, and a TDIU rating.  The claims file 
shows that through its discussions in the rating decisions, 
Statements of the Case, and Supplemental Statements of the 
Case, the RO has notified him of the evidence needed to 
substantiate his claims.  The veteran has responded by 
submitting evidence from private health care providers who 
have provided treatment pertaining to the disabilities at 
issue.  

Additionally, the RO has obtained treatment records specified 
by the veteran (particularly those of his private doctor, Dr. 
Hottenstein), afforded him the opportunity for a personal 
hearing (which he declined), provided him with several VA 
examinations (all in October 1996), and attempted to schedule 
him for further VA examinations deemed necessary by the Board 
in its January 2000 remand (for which he refused to report).  

The Board is unaware of any additional evidence which is 
available in connection with this appeal.  Accordingly, the 
Board is satisfied that all relevant evidence has been 
properly developed and that no further assistance is required 
to comply with the duty to assist.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  The impact of the veteran's refusal to report for VA 
examinations deemed necessary by the Board in its January 
2000 remand will be further discussed hereinbelow.  


A.  Service Connection

Initially, the Board notes that it remanded the case to the 
RO in January 2000 in part to afford the veteran a VA 
examination to determine the etiology of his claimed service-
connected cervical spine and left arm disabilities.  The RO 
attempted to schedule him for an examination, but the veteran 
indicated his refusal to report for any further VA 
examinations (he last reported to VA examinations in October 
1996) as regulation requires him to do.  38 C.F.R. §§ 3.326, 
3.327.  

The duty to assist the veteran is not a one-way street, and 
the veteran has failed to cooperate in the development of his 
claims.  Olsen v. Principi, 3 Vet. App. 480 (1992); Wood v. 
Derwinski, 1 Vet. App. 406 (1991).  As the present claims 
involve initial claims for compensation, the Board has 
reviewed the claims based on the evidence which is of record.  
38 C.F.R. § 3.655.  

Service connection will be granted for disability resulting 
from injury or disease incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

Secondary service connection may be granted for a disability 
which is proximately due to or the result of an established 
service-connected condition.  38 C.F.R. § 3.310.  Secondary 
service connection may be found when an established service- 
connected condition aggravates a non-service-connected 
disability.  Allen v. Brown, 7 Vet. App. 439 (1995).

The veteran contends that his cervical spine and left arm 
disabilities are the result of injuries that had their onset 
in service.  He claimed in July 1995 that he sustained an arm 
fracture from a direct enemy hit during service and was 
currently unable to straighten his arm and had little lifting 
strength.  He reported on VA examinations in October 1996 
that he sustained trauma to his left arm in service when a 
building collapsed.  He claimed in February 1997 and March 
2001 that he received injuries to his left arm in service 
when the company command post took a direct hit from enemy 
shell fire at Castle Del Rio and he was knocked to the floor 
by falling debris.  

However, a careful review of the service medical evidence 
shows no complaints, clinical findings, or diagnosis of a 
cervical spine or left arm disability.  (Service connection 
was established for a left hand disability resulting from a 
shell explosion, and such disability is distinguished from 
his claimed service-connected left arm disability).  

The veteran was discharged in November 1945, and there is no 
complaint or diagnosis of a cervical spine or left arm 
disability until many years later when on a 1980 VA 
examination he complained of having pain in the left elbow 
and was diagnosed with epicondylitis of the left elbow (rule 
out osteoarthritis of the left elbow).  It is noted that a 
1979 SSA decision referred to a February 1979 private medical 
report that found the veteran had some limitation of the left 
elbow and left shoulder arthritis, which had been present as 
early as 1977.  

Thereafter, private medical records show that, beginning in 
1994, the veteran was variously diagnosed with osteoarthritis 
of the left elbow with evidence of ulnar sensory neuropathy 
related to cubital tunnel syndrome, possible left ulnar nerve 
neuropathy and left shoulder bursitis, degenerative changes 
at the C5-6 and C6-7 levels, carpal tunnel syndrome, left 
tardive ulnaris, left C5-6 radiculopathy and left compressive 
ulnar neuropathy at the wrist level, stenosis of the cervical 
spine, and cord compression at C3-4 due to a bulging disc.  

The post-service private and VA medical records do not offer 
convincing evidence that the veteran has currently diagnosed 
cervical spine and left arm disabilities that are related to 
service, to any incident therein, or to any established 
service-connected disability.  On an October 1996 VA 
examination, the examiner diagnosed the veteran with 
residuals of trauma to the left upper extremity and left hand 
due to a collapsed building during service.  

However, in subsequent correspondence with the RO, the VA 
examiner explained that his opinion concerning trauma to the 
left upper extremity during service was based on statements 
obtained from the veteran and not from actual findings in any 
clinical or treatment record.  As the examiner's opinion was 
based in principal part on the veteran's own reported and 
unsubstantiated history of such inservice injury (it is not 
shown by the service records that he incurred an injury to 
the left upper extremity), the examiner's statement that the 
veteran's left arm disabilities were caused by an inservice 
injury lacks any probative value.  See LeShore v. Brown, 8 
Vet. App. 406 (1995).  

Moreover, in a September 1999 statement, Dr. Hottenstein 
noted that the veteran's cervical spine and left arm 
disabilities (as found on an EMG to be left carpal tunnel 
syndrome, left tardive ulnaris, left C5-6 radiculopathy, and 
a compressive ulnar neuropathy on the left) appeared to be 
the result of traumatic injuries sustained during a shell 
explosion in Italy in September 1944.  In the January 2000 
Board remand, the RO was directed to obtain a statement from 
Dr. Hottenstein concerning the type of medical history he 
reviewed and the reasons and bases for his opinion in the 
September 1999 letter.  

In response to the RO's requests for such information, the 
doctor stated in February 2001 that, in regard to the 
veteran's left hand disability claim, service records showed 
a blunt injury to the left hand in September 1944 which 
continued to swell and was described as a moderately severe 
wound.  The doctor further stated that the veteran's symptoms 
of pain and weakness in his left hand continued and that he 
currently had EMG evidence of carpal tunnel nerve damage 
which the doctor felt was directly related to the service 
injury.  

In contrast to the October 1996 VA examiner's opinion, Dr. 
Hottenstein's opinion given in February 2001 was based on a 
review of at least some service records.  However, the doctor 
did not refer to the veteran's current cervical spine 
disability or its etiology.  Also, with regard to the 
veteran's current left arm disability, the doctor merely 
noted a left hand injury in September 1944 which continued to 
swell; he failed to discuss any subsequent medical records 
that reflect no complaints or clinical findings pertaining to 
the left arm during service (i.e., after October 1944), on 
the November 1945 service separation physical examination, or 
for many years (over 30 years) after the veteran's military 
discharge in November 1945.  

In short, it appears the doctor's opinion, other than lacking 
any medical reasons for linking the veteran's current carpal 
tunnel nerve damage to a hand injury 50 years previously, is 
vague and based in large part on a review of only a very 
small part of the veteran's service and post-service medical 
record.  As such, it has very limited, if any, probative 
value with regard to the left arm claim.  What value it may 
have is outweighed by the mass of medical records dated for 
many years after the left hand injury in service that is 
completely silent as to any left arm disability.  A 
comprehensive VA examination, to review the veteran's entire 
medical record and history, would be necessary to furnish a 
definitive opinion on the etiology of the left arm and 
cervical spine disabilities.  

As noted hereinabove, the veteran refused to report for a VA 
examination that was deemed necessary by the Board in its 
January 2000 remand.  The evidence received from such 
examination would have concerned the etiology of the cervical 
spine and left arm disabilities and may have been in support 
of the veteran's claim.  However, without such evidence, 
there is no convincing medical evidence in the record linking 
the post-service cervical spine or left arm condition with 
the veteran's service or any of his established service-
connected disabilities, and without such linkage there can be 
no service connection.  38 C.F.R. §§ 3.303, 3.310.  

In sum, the weight of the credible evidence demonstrates that 
the veteran's current disabilities of the cervical spine and 
left arm were first shown years after service and have not 
been medically linked either to service or to any established 
service-connected disability.  

These conditions were not incurred in or aggravated by 
service, or due to any service-connected disability.  The 
preponderance of the evidence is against the claims for 
service connection for a cervical spine disability and a left 
arm disability.  Thus, the benefit-of-the-doubt rule does not 
apply, and the claims must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


B.  Increased Ratings and a TDIU Rating

The veteran claims that increased ratings are warranted for 
his service-connected lumbosacral strain and residuals of an 
abrasion of the left hand and that he is also entitled to a 
TDIU rating due to his service-connected disabilities.  As 
noted above, the claims file shows that the RO has attempted 
to schedule the veteran for a VA examination in connection 
with such claims, as directed by the Board in its January 
2000 remand, but he has repeatedly indicated his refusal to 
report to such examination.  Rather, he stated his 
willingness to appear for an examination conducted by any 
doctor not associated with the VA.  In the remand, however, 
the Board deemed an examination by the VA was necessary in 
order to determine the current severity of his service-
connected disabilities and to obtain an opinion as to whether 
he is precluded from securing substantially gainful 
employment due to his service-connected disabilities.  The RO 
informed the veteran that his failure to report for a VA 
examination could adversely affect his claims.  

The regulations provide that a veteran has an obligation to 
report for VA examinations and reexaminations which are 
scheduled in connection with his claim, and if a veteran, 
without good cause, fails to report for such examination, a 
claim for an increase in rating is to be denied.  38 C.F.R. 
§§ 3.326, 3.327, 3.655; Engelke v. Gober, 10 Vet. App. 396 
(1997).  Examples of good cause include, but are not limited 
to, the illness or hospitalization of the veteran, death of 
an immediate family member, etc.  Id.  

The claims file shows that the RO attempted to schedule the 
veteran for a VA examination of his service-connected 
disabilities but that he failed to appear for the same.  
Several times in letters, the veteran stated his refusal to 
report for any examination by doctors associated with the VA.  
Although he reported for VA examinations in October 1996, 
these were deemed inadequate for rating purposes.  

Thus, the Board remanded the case in January 2000 so that the 
veteran could undergo an additional VA examination that would 
take into consideration his entire medical record and medical 
history.  The veteran, however, did not cooperate with the RO 
in its efforts to schedule him for a VA examination that 
might have provided evidence in support of his claims for 
increased ratings and a TDIU rating.  

Through its discussions in the rating decision, Statement of 
the Case, and Supplemental Statements of the Case, the RO, in 
compliance with the directives of the January 2000 Remand, 
has notified the veteran of his duty to report for a VA 
examination in connection with his claims for an increased 
rating for service-connected lumbosacral strain and residuals 
of a left hand abrasion and for a TDIU rating (or risk having 
his claims decided adversely for failure to report).  

Thus, the record clearly shows that he was well aware of the 
need to report for a VA examination in conjunction with his 
claims for an increase in rating.  Nevertheless, the veteran 
chose not to report for an examination reportedly due to the 
fact that he mistrusted the VA medical staff and felt the 
evidence of record was already sufficient.  The Board notes 
that the duty to assist the veteran in developing his claim 
is not a one-way street, and the veteran has failed to 
cooperate in such endeavor.  Olsen, supra; Wood, supra.  

In regard to the increased rating and TDIU rating claims, the 
Board finds that it has no alternative but to deny the 
veteran's claims due to his failure to report for a scheduled 
VA examination.  38 C.F.R. §§ 3.326, 3.327, 3.655; Engelke v. 
Gober, 10 Vet. App. 396 (1997).  

Therefore, the Board concludes the veteran's claims for 
increased ratings for service-connected lumbosacral strain 
and residuals of a left hand abrasion and for a TDIU rating 
are denied as a matter of law.  Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994).  



ORDER

Service connection for a claimed cervical spine disorder is 
denied.  

Service connection for a claimed left arm disorder is denied.  

The claim for an increased rating for the service-connected 
lumbosacral strain is denied.  

The claim for a compensable rating for service-connected 
residuals of an abrasion of the left hand is denied.  

The claimed for a total disability compensation rating based 
on individual unemployability is denied.  



		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals



 

